Citation Nr: 0707503	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2006.


FINDINGS OF FACT

1.  The veteran's astigmatism, hyperopia, and presbyopia are 
refractive errors that are not subject to service connection 
as an injury or disease.

2.  The veteran's amblyopia is a congenital condition that 
pre-existed his military service and the veteran did not 
experience super-imposed eye disability in service.

3.  The veteran does not have an acquired eye disorder that 
is related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for an acquired eye disability are not met.  38 
U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 4.9 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2004 letter, prior to the 
adjudication of his claim in July 2004.  That letter informed 
the veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains 
service medical records, records from his private treatment, 
VA treatment records, and transcripts from two hearings.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

As part of the statement of the case issued in July 2006 and 
in a separate May 2006 letter, the RO advised the veteran as 
to how disability ratings and effective dates are assigned, 
as required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

I.  Background

The veteran served on active duty from January 1956 to 
January 1960.  The veteran was noted to have uncorrected 
20/20 distant vision in each eye at the time of his entrance 
physical examination in January 1956.  He did not report any 
problems with his eyes or visual acuity on his accompanying 
Report of Medical History.  He said he had never worn 
glasses.

The veteran was initially seen for an ophthalmologic 
consultation in September 1957.  He reported that he could 
not see "too well" out of both eyes at far and near, but 
mostly the left eye.  He had never worn glasses.  He reported 
that he had noticed a reduction in his vision over the last 
week.  There were no injuries.  He worked as a butcher.  The 
examiner listed uncorrected far vision of 20/15 in the right 
eye and 20/400 in the left eye.  The uncorrected near vision 
was 20/20 in the right eye and 20/400 in the left eye.  The 
veteran was found to have monocular vision.  The diagnosis 
was amblyopia secondary to anisometropia.  The veteran was 
evaluated for complaints of burning and ache in the 
periorbital area in February 1958.  His visual acuity was 
measured as 20/12 in the right eye and 20/400 in the left for 
distant vision and 20/20 in the right eye and 20/400 in the 
left eye for near vision.  

The veteran had an ophthalmology consult in May 1959.  The 
consult noted that the veteran had been given an eye 
refraction several months earlier.  The veteran's distant 
visual acuity was listed as 20/20 in the right eye and 20/400 
in the left eye.  It was also noted that the left eye was not 
correctable with any lens.  Examination was otherwise normal.  
The examiner said that, in spite of the veteran having visual 
acuity of 20/20 on his entrance examination, it was his 
opinion that the veteran had amblyopia ex anopsia of the left 
eye, secondary to his high anisometropia.  The examiner said 
that the veteran reported that he had never been able to see 
as well with his left eye as with his right eye.  There was 
no recommendation for treatment and the examiner said no 
prescription for glasses was recommended.

The veteran's visual acuity was recorded as 20/20 in the 
right eye for both distant and near vision and 20/400 in the 
left eye for both distant and near vision at the time of his 
separation examination in January 1960.  The veteran was 
noted to have worn glasses in 1959 to correct the vision in 
his left eye but it was unsuccessful.

The veteran submitted his claim for service connection for an 
unspecified eye disorder in January 2004.  Treatment records 
were obtained from 20/20 World, the only source identified by 
the veteran.  The record was for an eye examination conducted 
in February 2004.  The veteran was noted to have best 
corrected vision of 20/20 in the right eye and finger 
counting at six feet for the left eye.  He was also noted to 
have drusens in the optic nerve head of the left eye.  

The veteran was afforded a VA eye examination in January 
2005.  The examiner provided a detailed history from the 
veteran's SMRs.  The veteran said that his last eye 
examination was at 20/20 World approximately 8 months 
earlier.  The veteran had corrected distant vision of 20/30 
in the right eye and counting fingers in the left eye.  The 
veteran was found to have a full field of vision.  The 
veteran's diagnoses included amblyopia of the left eye, optic 
nerve drusen, early cataracts, dermatochalasis of the upper 
lids, and hyperopia, astigmatism, and presbyopia.  The 
examiner said that the veteran had a large amount of 
anisometropia.  The examiner stated that the large refractive 
error and anisometropia had likely been present since birth 
causing the vision not to develop well in the left eye.  The 
examiner opined that when the veteran's vision was checked on 
his entrance examination it was incorrect in the left eye.  
The examiner said that the optic nerve drusen was noted in 
both eyes but they did not cause any negative effects on the 
veteran's vision.  The examiner said that the cataracts were 
not visually significant.  The examiner also said that the 
veteran had a difference of at least 5 diopters of hyperopia 
between the eyes.  He said that the anisometropia had led to 
the veteran becoming amblyopic in the left eye.  

Finally, the examiner said that the veteran's decreased 
vision in the left eye was secondary to a congenital or 
developmental abnormality that was secondary to the high 
difference in the refractive error the veteran's eyes.  He 
said that the high hyperopia and anisometropia had caused the 
vision not to develop well in the veteran's left eye.  

The veteran testified at a Decision Review Officer (DRO) 
hearing in December 2005.  The issue involved the veteran's 
vision in the left eye.  The veteran noted that he had 20/20 
vision when he entered service and later developed problems 
with the vision in his left eye.  He said he was unaware of 
any problems with his left eye in his childhood.  The veteran 
did not seek any treatment for his vision problems until he 
was 50 years old.  He got glasses at that time.  His said 
that his right eye vision had now decreased.  The DRO 
reviewed the examination findings on the record and told the 
veteran that he had loss of vision due to a congenital 
abnormality.  The veteran was informed that disability 
compensation was not paid for such a condition.  The veteran 
said that he did not want compensation.  He wanted treatment.  

Associated with the claims folder are VA treatment records 
for the period from August 2002 to January 2006.  The records 
do not identify any other eye disorder aside from the 
veteran's limited sight in the left eye.

The veteran testified at a videoconference hearing in 
December 2006.  The veteran testified about how his vision in 
the left eye became worse in service and that he was 
evaluated on several occasions.  He said that he did not 
start to wear glasses until his right eye got weak.  Again 
this was when he was approximately 50 years old.  The veteran 
said that he did not have any injury to his left eye in 
service.  The veteran was concerned about needing treatment 
in the future, possibly to remove a cataract.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The RO denied the veteran's claim for service connection for 
an eye disorder as including amblyopia of the left eye with a 
large amount of anisometropia and hyperopia, astigmatism, and 
presbyopia.  The basis for the denial was that the veteran's 
left eye condition is congenital in nature.  

The requirements for service connection for a claimed 
disorder has been previously set forth.  Pertinent 
regulations provide that congenital or developmental defects, 
refractive error of the eye, personality disorders, and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  See Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that 
refractive errors do not constitute an injury or disease).  
Service connection may be granted for congenital diseases, as 
opposed to congenital defects.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 67-90, VAOPGCPREC 82-90.  

The VA Adjudication Procedure Manual, M21-1R, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense, i.e., 
the eyes.  Refractive errors are defined to include 
astigmatism, hyperopia, and presbyopia.  M21-1R, Subpart iv, 
4.B.10.d.  "Presbyopia is described as 'hyperopia and 
impairment of vision due to advancing years or to old age, it 
dependent on diminution of the power of accommodation from 
loss of elasticity of the crystalline lens, causing the near 
point of distinct vision to be removed farther from the 
eye'."  Terry, 340 F.3d at 1384 (citing to Dorland's, 1453).

In addition, the manual directs that, in cases involving 
amblyopia, the etiology of the amblyopia should be 
ascertained in the individual case as a diagnosis may refer 
to either developmental or acquired causes of lost visual 
acuity.  M21-1R, Subpart iv, 4.B.11.

Amblyopia is impairment of vision without detectable organic 
lesion of the eye.  Amblyopia ex anopsia is that which 
results from disuse.  Dorland's Illustrated Medical 
Dictionary, 57, (30th ed. 2003).  Anisometropia is a 
difference in the refractive power of the two eyes.  
Dorland's Illustrated Medical Dictionary, 92, (30th ed. 
2003).

In this case the veteran's entrance physical examination 
recorded his distant visual acuity as 20/20 in the left eye.  
Further, he listed no problems with his eyes on his medical 
history and no problem was identified on physical 
examination.  

A September 1957 consultation provided a diagnosis of 
amblyopia ex anopsia.  A diagnosis that means a condition 
from disuse, typically from long disuse and not less than two 
years of military service.  The diagnosis was based on the 
wide variation in visual acuity between the left and right 
eyes.  This same diagnosis was noted on another military 
consult in May 1959.  That examiner questioned the visual 
acuity recorded on entrance to service.  Further, the January 
2005 VA examiner stated that the veteran's amblyopia was 
present since birth.  He not only questioned the visual 
acuity on the entrance examination, he stated that it was 
incorrect.  It was added that the veteran's decreased vision 
was due to congenital or developmental defects and that high 
hyperopia and anisometropia had hampered the development of 
his vision.  There is no medical evidence of record to 
contradict the diagnoses in service or the diagnosis and 
opinion of the VA examiner from January 2005.  There is no 
showing of super-imposed eye pathology that occurred in 
service.  The evidence reflects that visual impairment is due 
to refractive error and congenital and developmental defects 
and not to acquired eye disability.

In summary, the veteran's diagnoses of astigmatism, 
hyperopia, and presbyopia represent refractive errors that 
are not subject to service connection.  His amblyopia has 
been attributed to a congenital or developmental condition 
and that no superimposed eye pathology occurred in service.  
There is no evidence to relate the optic nerve drusens, 
cataracts, or dermatochalasis to any incident of military 
service.  Accordingly, the veteran's claim for service 
connection for an eye disorder must be denied.


ORDER

Entitlement to service connection for an eye disorder is 
denied.


____________________________________________
THOMAS M. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


